PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/394,385
Filing Date: 29 Dec 2016
Appellant(s): ARORA et al.



__________________
Joseph W. Wolfe, 
Reg. No. 73,173 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on February 23, 2021.


 (1) Grounds of Rejection to be Reviewed on Appeal

Claim Rejections - 35 USC § 103

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Borden et al. US 2007/0260643 Al [hereinafter Borden] in view of Edwards US 2006/0041942 Al and further in view of Meller et al. US 8,689,209 B2 [hereinafter Meller].

(2) Response to Argument
1. 	In pages 6 and 7 of the Appeal Brief, Appellant argues that Borden does not teach ‘receiving, at a content management system from a client device, a change set including change entries describing changes to content items at a client device.’ Appellant further argues that the ‘changed file’ as described in Borden is not equivalent to the claimed ‘changed set.’ 
Examiner would point out that Borden teaches receiving, at a content management system from a client device, a change set including change entries to content items at a client device (i.e., a management system receiving a changed file, paragraphs 0220-0223). Applicant’s own disclosure also implies change sets as file changes (see for example paragraph 0066 of application specification which cites “ [0066] Alternatively, scanning module 206 can calculate a ration of ransomware related extension to total number of file changes indicated in change set 260.” ).  



2. 	In pages 7 and 8 of the Appeal Brief, Appellant argues that Edwards does not teach ‘change entries describing changes to content contained in content items at a client device.’ Appellant further argues that the registry of Edwards is not equivalent to the change set as claimed. Appellant further argues that the update file in Miller cannot be construed as being equivalent to the claimed change set.  
Examiner would also point out that, Edwards teaches a change set including change entries describing changes to content items at a client device, wherein the content management system is configured to apply the described changes to respective content items (i.e., a change that might involve, a write value operation, a delete value operation, etc... paragraphs 0087-0092). Applicant’s own disclosure also describes change entries as “[0052] … a descriptor for the change operation performed (e.g., "delete", "add", "modify", etc.), a content item identifier (e.g., a file name, file name extension, storage location, etc.)  …”

3.	In page 8 and 9 of the Appeal Brief, Appellant argues that there is no reasonable basis to combine Edwards with Borden. Appellant argues that, one skilled din the art would not incorporate Edward’s teachings of monitoring a computer registry to such functionality in Borden. 
Examiner would point out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, teachings of references does not involve an ability to combine their specific structures."). 
In this case, Both Borden and Edwards are directed to detecting and preventing malware/spyware attacks. Both prior arts involve monitoring and/or checking for changes to file and/or content stored in database. Borden teaches receiving, at a content management system from a client device, a change set including change entries to content items at a client device (i.e., a management system receiving a changed file, paragraphs 0220-0223). Edwards teaches a change set including change entries describing changes to content items at a client device, wherein the content management system is configured to apply the described changes to respective content items (i.e., a change that might involve, a write value operation, a delete value operation, etc... paragraphs 0087-0092). It would have been obvious to one of ordinary skill in the art to employ the teachings of Edwards within the system of Borden in order to further enhance the security of the system by checking for different types of change operations. 

4.	In page 9, of the Appeal Brief, Appellant argues that there is no reasonable basis to combine Miller with Borden and it’s unclear how one of ordinary skill in the art would incorporate Meller’s teachings of a delta update for software in Borden. 
Examiner would point out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, teachings of references does not involve an ability to combine their specific structures."). 
Examiner would also like to point out that Meller teaches a change set including change entries describing changes to content contained in content items at a client device wherein the content items comprise files and the system is configured to apply changes to original version of respective content items (i.e., updating original content with changes, abstract and column 7, lines 26-63). Both cited portions of Borden and Edwards are directed to prevention of malware attacks by checking changes made to content information and Meller is used to show a well-known method of updating original content. Examiner would point out that one of ordinary skill in the art would have been able to employ the teachings of Meller within the combination of Borden and Edwards in order to enhance security of the system by updating changes to original versions of content.  

5.	In page 10, of the Appeal Brief, Appellant argues that Borden does not teach ‘determining, by the content management system, that a threshold number of the change entries in the change set satisfies at least one of the malware detection rules.’ Appellant further argues that the act of comparing a content signature of a received file to existing files is not equivalent to the claimed functionality and appellant’s system does not compare a change set to existing files. 
Examiner would point out that, Borden teaches determining, by the content management system, that a threshold number of the change entries in the change set satisfies at least one of the malware detection rules (i.e., time threshold and file change threshold paragraphs 0220-0223).



6.	In pages 10 and 11, of the Appeal Brief, Appellant argues Borden does not teach ‘automatically determining, by the content management system, a start time corresponding to the first change entry associated with the malicious software, and restoring, by the content management system, a previous version of each content item affected by the malicious software, the previous version corresponding to the latest version of the corresponding content item that existed immediately before the start time. 
Examiner would point out that, the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.) In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Examiner would further point out that Borden teaches automatically determining, by the content management system, a start time corresponding to the first change entry associated with the malicious software, and restoring, by the content management system, a previous version of each content item affected by the malicious software, the previous version corresponding to the latest version of the corresponding content item that existed immediately before the start time (i.e., reverting back to an earlier version of the file, paragraph 0220-0223). 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/EDWARD ZEE/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435 

                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.